Citation Nr: 0528472	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  01-07 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
residuals of 
service-connected myofasciitis of the left arm, currently 
evaluated as twenty (20) percent disabling.

2.  Entitlement to an increased disability evaluation for 
residuals of 
service-connected cervical strain, currently evaluated as 
twenty (20) percent disabling.

3.  Entitlement to an increased disability evaluation for 
residuals of benign esophageal polyp, currently evaluated as 
noncompensable (zero percent disabling).

4.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to November 
1980.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2001 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which unfavorably resolved the veteran's claim 
as to the four issues listed in the title page of this 
decision.  Appeal to the Board was perfected.  

In June 2001, the veteran, his wife, and daughter testified 
before an RO Decision Review Officer.  The hearing transcript 
is of record.  Consistent with the veteran's request, a Board 
videoconference hearing before a Veterans Law Judge, sitting 
in Washington, D.C., was scheduled to be held in August 2005.  
The veteran was notified of the hearing schedule twice, in 
June and July 2005, but failed to appear for the hearing and 
did not explain why he did not or could not appear.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

Having reviewed the entire record below, the Board finds that 
deferment of a decision on the merits of this claim is 
warranted as to all four issues on appeal pending further 
development.

The claims folder does not reflect notice to the veteran of 
his rights under the Veterans Claims Assistance Act of 2000 
(VCAA), as amended, and now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and his and VA's respective 
responsibilities in the substantiation of his claim.  

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) contemplates that VA will help a claimant obtain 
relevant records, whether or not the records are in federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on the 
claim.  

This matter is REMANDED to the RO, via the AMC in Washington, 
D.C., for the issuance of a VCAA notice to the veteran, as 
well as other actions, after which the RO is to readjudicate 
the claim de novo.  The Board directs the following:

1.  Send the veteran a VCAA notice, 
which, at minimum, informs him what 
evidence not of record is needed the 
substantiate the claim as to the four 
issues on appeal, and what the veteran's 
and VA's respective claim development 
responsibilities entail.  Also advise him 
explicitly that he should provide VA with 
copies of any evidence - lay or medical - 
relevant to the claim that he has in his 
possession, with respect to any of the 
four issues on appeal.  Also ask him to 
identify any new source(s) of records 
pertinent to the claim but not currently 
reflected in the claims file, to include 
medical or non-medical records from 
private doctors; employers, current or 
former; or local, state, or federal 
government agencies, not limited to the 
Social Security Administration.  Assist 
the veteran in obtaining any such missing 
records consistent with VCAA.  Associate 
any records obtained with the claims 
folder.    

2.  As the record reflects VA medical 
treatment records from the Atlanta, 
Georgia, facility dated within the time 
period relevant to the claim on appeal, 
ensure that any missing, or more current 
medical records from this facility are 
obtained and associated with the claims 
folder.  Also ask the veteran whether he 
has been treated during the last five 
years at any VA medical facility located 
other than in Atlanta, Georgia, and if 
so, obtain the records from such facility 
or facilities.  Associate them with the 
claims folder.  

3.  Thereafter, review the entire file, 
including all evidence and information 
associated with the claims file after the 
issuance of the March 2005 Supplemental 
Statement of the Case (SSOC), and 
readjudicate the claim de novo.  If it is 
determined that a favorable resolution of 
the claim is not in order, then issue an 
updated SSOC and give the veteran and his 
accredited service representative an 
appropriate amount of time to respond to 
it.  Thereafter, the claim should be 
directed to the Board, if in order.  

The purposes of this remand are to comply with due process 
requirements and to ensure appropriate evidentiary 
development.  At this juncture, the Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this case.  

The veteran is not required to respond until he receives 
further notice, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


